


Exhibit 10.7


FOURTEENTH AMENDMENT TO EMPLOYMENT AGREEMENT






This Fourteenth Amendment to Employment Agreement is made and entered into as of
November 13, 2008 (the “Effective Date”), by and between PriceSmart, Inc., a
Delaware Corporation (“Employer”) and Thomas D. Martin (“Executive”).




Recitals


A)  
On March 31, 1998, an Employment Agreement was made and entered into by and
between Employer and Executive;



B)  
Said Employment Agreement has been amended on thirteen prior occasions; and



C)  
Employer and Executive now desire to amend the Employment Agreement, as set
forth herein, effective as of the Effective Date:



Agreement




1.  
Section 4.1 of the Employment Agreement is hereby amended in its entirety to
provide as follows:



“4.1           Benefits Upon Termination.  Upon termination of this Agreement
under Section 3.3 (Early Termination by Executive), Section 3.4 (Termination for
Cause) or Section 3.5 (Termination Due to Death or Disability), all salary and
benefits of Executive hereunder shall cease immediately.  Upon termination of
this Agreement by Employer for any reason other than those set forth in Section
3.4 or Section 3.5, Executive shall be entitled to the continuation of
Executive's base salary for one (1) year following the date of such termination,
payable in equal installments in conformity with Employer’s normal payroll
period, provided that such termination of employment constitutes a “separation
from service” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the regulations and guidance promulgated thereunder
(a “Separation from Service”).  If this Agreement is not terminated, then, upon
expiration of the Employment Term, and if Executive’s employment by Employer
does not thereafter continue upon mutually agreeable terms and such termination
constitutes a Separation from Service, Executive shall be entitled to
continuation of Executive’s base salary for one (1) year, payable in equal
installments in conformity with Employer's normal payroll period; provided,
however, that Employer's obligation to pay such installments after expiration of
the Employment Term shall be reduced by the amount of employment compensation
(if any) received by Executive from a subsequent employer of Executive during
said one (1) year. During the period of this severance pay, Executive shall
cooperate with Employer in providing for the orderly transition of Executive’s
duties and responsibilities to other individuals, as reasonably request by
Employer.”


2.  
Effective as of the Effective Date, new Section 6.2 is incorporated into the
Employment Agreement, with subsequent Sections renumbered accordingly, to read
in its entirety as follows:



“6.2           Section 409A.  This Agreement is intended to be interpreted and
construed in a manner that does not cause Executive to incur federal tax
liability under Section 409A of the Code.  Notwithstanding any provision to the
contrary in the Agreement, if Executive is deemed by Employer at the time of
Executive’s Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall not be
provided to Executive prior to the earlier of (a) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
or (b) the date of Executive’s death.  Upon the first business day following the
expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section 6.2 shall be paid in a lump sum to Executive,
and any remaining payments due under the Agreement shall be paid as otherwise
provided herein.  To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Code, any
reimbursements payable to Executive shall be paid to Executive no later than
December 31 of the year following the year in which the cost was incurred, the
amount of expenses reimbursed in one year shall not affect the amount eligible
for reimbursement in any subsequent year, and  Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit. For purposes of Section 409A of the Code,
Executive’s right to receive each payment of compensation pursuant to the
Agreement shall at all times be considered separate and distinct from other
payments.”


[Signature page follows]




3.  
All other terms of the Employment Agreement shall remain unaltered and fully
effective.



Executed in San Diego, California, as of the date first written above.




EXECUTIVE                                                                                                EMPLOYER
PRICESMART, INC.






_______________________                                                                           _______________________
Thomas D.
Martin                                                                           By:
Its:



|
 
 

--------------------------------------------------------------------------------

 
